UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 19, 2014 Oxford Industries,Inc. (Exact name of registrant as specified in its charter) Georgia 001-04365 58-0831862 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 999 Peachtree Street, N.E., Ste. 688, Atlanta, GA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(404) 659-2424 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On June 18, 2014, Oxford Industries, Inc. (the “Company”) held its 2014 Annual Meeting of Shareholders.At the meeting, shareholders voted on the following items: Proposal 1: All of the nominees for director were elected to serve on the Company’s Board of Directors for a three year term expiring in 2017 and until their respective successors are elected and qualified. The results of the election were as follows: Name For Against Abstain Broker Non-Vote J. Reese Lanier Dennis M. Love Clyde C. Tuggle Proposal 2: The Company’s shareholders approved the Company’s Long-Term Stock Incentive Plan, as amended and restated, to preserve the tax deductibility of certain awards under the plan. The voting results were as follows: For Against Abstain Broker Non-Vote Proposal 3: The Company’s shareholders ratified the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for fiscal 2014. The voting results were as follows: For Against Abstain Broker Non-Vote N/A Proposal 4: The Company’s shareholders approved, on an advisory basis, a resolution regarding the compensation of the Company’s named executive officers. The voting results were as follows: For Against Abstain Broker Non-Vote SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OXFORD INDUSTRIES,INC. Date: June 19, 2014 By /s/ Thomas E. Campbell Name: Thomas E. Campbell Title: Executive Vice President-Law and Administration, General Counsel and Secretary
